Dismissed and
Memorandum Opinion filed April 22, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00285-CV
____________
 
PATRICK MORAH, Appellant
 
V.
 
JAVED M. WARSI, Appellee
 
 
 

On Appeal from County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 896446
 
 
 

M E M O R
A N D U M   O P I N I O N
            This is an appeal from a judgment signed January 7, 2008.  On
December 18, 2008, this court abated the appeal because appellee petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 08-31793.  See Tex. R. App. P. 8.2.  
            Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on January
29, 2010.  The parties failed to advise this court of the bankruptcy court
action.
            On March 17, 2010, this court notified the parties that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days on or before March 29, 2010, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Brown, Sullivan, and Christopher.